Citation Nr: 1609976	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 











INTRODUCTION


The Veteran had active service in the United States Coast Guard (USCG) from February 1991 to May 1991 and from January 2002 to December 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently returned to the VA RO in Oakland, California.  

This case was previously before the Board in October 2015, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND


Regrettably, the Board finds that additional development is required before the claim on appeal is decided.  

A review of the record shows that the Veteran was last issued a supplemental statement of the case with regard to his claim of entitlement to an initial increased rating for the degenerative joint disease of his right knee in December 2015.  In January 2016, a statement was received from the Veteran in which he described the severity of his right knee disability and the impact that disability had on his daily life.  That statement was not reviewed and considered by the Agency of Original Jurisdiction (AOJ).  Further, the Veteran did not submit a waiver of AOJ consideration with that statement.  As the substantive appeal in this case was submitted prior to February 2, 2013; without a waiver of AOJ consideration, pertinent and non-duplicative evidence received at the Board after the last supplemental statement of the case must first be considered by the AOJ.  38 C.F.R. §§ 19.37 (a), 20.1304 (c) (2015).  
Therefore, the AOJ must consider the new evidence before the case can be returned to the Board for further appellate action.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to an initial rating greater than 10 percent for the service-connected degenerative joint disease of the right knee.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

